Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-5, 7, and 35-42 are pending for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 09/30/2022 have been fully considered but they are not persuasive. Applicants traversed the instant rejection by arguing that Applicant disagrees with Examiner’s characterization of what Bolley may teach.  In particular Applicants argued that Bolley would have taught the skilled artisan to expect success in conjugating the recited miRNA 146a and cerium oxide particle via carbodiimide chemistry as presently claimed. 
First, contrary to Applicant’s assertions, the Bolley et al. reference is no longer relied upon in the instant rejection.
Furthermore, it remains that the prior art teaches the person of ordinary skill in the art how to conjugate a compound to nanoparticles, see for example Peyman (US2016/0022976A1), which teaches [0064] Agents may be linked to, associated with, complexed or conjugated with nanoparticles using linking agents and methods known in the art including but not limited to the following: amino groups, carboxyl groups, S—S deprotected sulfhydril groups in biomolecules, e.g., bis(succinimide derivative conjugation, maleimidosuccinimide/succinimidylpyridyldithio/-halosuccinimide derivative conjugation, N-(4-maleimido-phenyl) isocyanate conjugation, carbodiimide conjugation, sulfosuccinimidylsuberyl linkage, synthetic tripyrrole-peptide linkage, NHS-esters and other esters, etc. Cleavage of the linkers by specific proteases, e.g., matrix metalloproteinase-2, dissociates the polyanion and enables arginine-rich CPPs to enter cells.
Additionally, Stern et al. (WO2016/015027A1) teach covalent conjugation of agents to nanoparticles (including cerium oxide [0012]), wherein the nanoparticle comprises one or more functional groups for conjugating the nanoparticle to a binding agent, wherein the binding agent includes microRNA. In some embodiments, the one or more functional groups are selected from an amino group, an azido group, a thiol group, an alkenyl group, an alkynyl group, a carboxylic acid group, a carboxylic ester group, an N- hydroxysuccinimidyl ester group, an isothiocyanate group, an isocyanide group, a maleimide group, an aldehyde group, a norbornyl group, a cyclooctenyl group, and/or a tetrazine group. In certain embodiments, the one or more functional groups are linked to an outer surface. In certain embodiments, the functional group is linked to the outer surface via polyethylene glycol (PEG). (See paragraphs [0016-0019]).  
Furthermore, Lellouche et al. teach methods of modifying nanoparticles, including cerium oxide nanoparticles to comprise a functional group for attaching ligands to the nanoparticle.  In one embodiment the functionalization includes treating the nanoparticle with carbodiimide, see ¶ [0217]. Lellouche et al. also teach the attaching of siRNA/microRNA to nanoparticles, see Example 9.
Thus, contrary to Applicant’s assertions the prior art provides sufficient guidance and motivation for the person of ordinary skill in the art to use various chemistries, including carbodiimide or amide chemistry to conjugate agents, e.g. microRNA, to nanoparticles by following the newly cited references.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the effective filing date of the instant invention, to have utilized carbodiimide chemistry to attach microRNA to a nanoparticle, with the expectation of producing a stabilized linkage between the microRNA ligand and the nanoparticle.
Additionally, in regards to Applicant’s arguments against Sanford et al., in response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, multiple references are cited in the instant rejection.  However, Applicant have only provided arguments against Sanford et al., and have not provided any arguments against the combination of Rademacher et al. (hereinafter "Rademacher") in view of WO 2015/058037A1 Sandford et al. (hereinafter "Sandford"), and further in view of U.S. Patent Publication No. 2013/0273659 Al Constanzo et al. (hereinafter "Constanzo") or U.S. Patent Publication No. 2015/0232837 Al Thibonnier (hereinafter "Thibonnier").
Additionally, it is noted that the prior rejection was modified in response to Applicant’s amendment to the claims, as set forth below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, and 35-42 are rejected under 35 U.S.C. 103 as being unpatentable over Rademacher et al. (WO2005/116226A2) in view of Sandford et al. (WO2015058037A1), Costanzo et al. (US2013/0273659A1), Peyman, Stern et al. (WO2016/015027A1), Lellouche et al. (WO2014/147608A1), and further in view of Thibonnier (US2015/0232837A1) for the reasons of record.
The instant claims are drawn to a method for treating or preventing inflammation in a subject in need thereof, the method comprising: administering to the subject a therapeutically effective amount of a pharmaceutical composition comprising microRNA-conjugated cerium oxide nanoparticles (CNPs), wherein the microRNA is miRNA 146a conjugated at a 3’ end to the cerium oxide particle via carbodiimide chemistry and the inflammation is associated with a wound.
Regarding claim 1, Rademacher et al. describe nanoparticles comprising a core including metal and/or semiconductor atoms, wherein the core is linked to RNA ligands.  The RNA ligands are short RNA sequences, including siRNA and micro-RNA sequences, see page 2, last ¶.  Rademacher et al. also teach that the RNA-nanoparticles of the invention can be used to down regulate expression in gene pathways.  In one embodiment, Rademacher et al. teach that an example of pathways that may be targeted, either for study or treatment, include inflammatory pathways and metabolic pathways.  Rademacher et al. further teaches that this includes modulation of glucose production in type II diabetes (See page 16, lines 6-12).
Rademacher et al. teach that the nanoparticles of their invention a preferably have strong paramagnetic properties.  Examples of nanoparticles which have cores comprising a paramagnetic metal, see the following taken from page 14:

    PNG
    media_image1.png
    70
    613
    media_image1.png
    Greyscale


Rademacher et al. teach nanoparticles-miRNA conjugates, wherein the nanoparticle that may comprise a lanthanide+3 paramagnetic metal, which includes Cerium.  However, this reference does not explicitly disclose wherein the nanoparticles comprise Cerium oxide, or wherein the miRNA is conjugated at the 3’ end to the nanoparticle by carbodiimide chemistry.  
Sandford discloses a method for treating and/or preventing inflammation and/or oxidative stress in a subject in need thereof (Para. [0065]) comprising the administration of cerium oxide nanoparticles.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rademacher et al. with the teachings of Sandford to include the use of nanoceria as the nanoparticle in the described nanoparticle-microRNA conjugates for use in a method for treating an inflammatory condition.  One of ordinary skill in the art would have been motivated to make this modification, because Sanford et al. teach that the proposed use of nanoceria for the prevention and/or treatment of inflammation and/or oxidative stress related events and diseases (e.g. reactive oxygen species (ROS) mediated diseases).  This conclusion is based in part upon a belief that “cerium oxides may function as catalytic scavengers of free radicals ... the nanoceria particles reside in intravascular or interstitial spaces, wherein they may reduce oxidative stress and inflammation by eliminating free radicals or reducing autoimmune responses (See [0065]-[0066]).   Modifying the nanoparticle-microRNA of Rademacher et al. by Sandford to include nanoceria in a method for treating inflammation would have been obvious because the nanoparticle-microRNA compounds of Rademacher et al. and the nanoceria particles of Sanford et al. are both described as useful for the same purpose, treating and/or preventing inflammation and/or oxidative stress.
Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the conjugates of Rademacher et al. with the nanoceria of Sandford to produce microRNA-conjugated cerium oxide nanoparticles (CNPs).  This modification is obvious because Sanford et al. also teach that the disclosed nanoceria particles may also be conjugated with nucleic acid, see the following: “In a particular embodiment of the invention, a conjugate comprising (1) a nanoparticle comprising ceria and malic acid, or, a ceria nanoparticle prepared in the presence of malic acid; and (2) a biologically active agent, is provided. In particular embodiments, the biologically active agent comprises nucleic acid material, such as, for example, ... micro ribonucleic acid (miRNA)...” (See ¶ [0082]).
Regarding claims 1, 3, 5 and 7, Rademacher et al. in view of Sandford discloses the method of claim 1.  However, the cited references fail to explicitly teach conjugation of the miRNA to nanoparticles using carbodiimide chemistry, wherein the inflammation is associated with a wound, and further wherein there is an increased rate of wound closure in the subject.
Regarding the conjugation of miRNA to nanoparticles, carbodiimide chemistry was known in the art at the effective filing date of the instant invention to be useful for attaching bioactive materials to a nanoparticle.
Lellouche et al. teach methods of modifying nanoparticles, including cerium oxide nanoparticles to comprise a functional group for attaching ligands to the nanoparticle.  In one embodiment the functionalization includes treating the nanoparticle with carbodiimide, see ¶ [0217]. Lellouche et al. also teach the attaching of siRNA/microRNA to nanoparticles, see Example 9.
Stern et al. teach the one or more functional groups are selected from an amino group, an azido group, a thiol group, an alkenyl group, an alkynyl group, a carboxylic acid group, a carboxylic ester group, an N- hydroxysuccinimidyl ester group, an isothiocyanate group, an isocyanide group, a maleimide group, an aldehyde group, a norbornyl group, a cyclooctenyl group, and/or a tetrazine group. In certain embodiments, the one or more functional groups are linked to an outer surface. In certain embodiments, the functional group is linked to the outer surface via polyethylene glycol (PEG). (See paragraphs [0016-0019]).  
Therefore, it would have been obvious to a person of ordinary skill in the art, at the effective filing date of the instant invention, to have utilized carbodiimide chemistry to attach microRNA to a nanoparticle, with the expectation of producing a stabilized linkage between a microRNA ligand and a nanoparticle.
Costanzo et al. teaches wherein the inflammation is associated with a wound (Para. (0003) “[T]he origin of the use of nanoceria in nanomedicine can be traced to the seminal work of Bailey and Rzigalinski, ... While no in vivo medical benefits were reported, benefits were postulated for treatments with these ceria nanoparticles, including reduced inflammation associated with wounds, ...; Para. [0002) the invention relates to nanoparticles prepared with biocompatible materials, to methods of preparing such nanoparticles, and to the use of such nanoparticles to treat disease; Para. (0072) a conjugate comprising (1) a nanoparticle comprising a metal oxide, such as, but not limited to, cerium oxide or iron oxide, and a nucleobase. and (2) a biologically active agent comprising, for example, small interfering ribonucleic acid (siRNA), micro ribonucleic acid (miRNA) or an aptamer/riboswitch, is provided).” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rademacher et al. in view of Sandford with the teaching of Costanzo et al. for the purpose of developing methods for treating or preventing various inflammation-related events.  Regarding whether or not the cited references would result in an increase rate of wound closure, absent evidence to the contrary, since the prior art discloses the general conditions of the claimed invention, namely the administration of cerium oxide particles for preventing inflammation associated with wounds, the ordinary artisan would expect compounds of similar composition to produce the same results as set forth in the instant claims, i.e. increased rate of wound closure.  
Regarding claim 4, Rademacher et al. in view of Sandford et al. fails to disclose wherein the subject is a diabetic subject.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sandford to include wherein the subject is a diabetic subject, since where the general conditions of the claim are disclosed in the prior art (Para. (0073) oxidative stress related events and/or diseases specifically contemplated for prevention and/or treatment include ... diabetes...), treating a diabetic subject involves only routine skill in the art. The motivation of doing so would be to develop methods for treating or preventing oxidative stress in subjects with various oxidative stress related events and/or diseases (see Sanford et al. para. (0073), which specifically mentions diabetes).
Moreover, regarding the method of administration, and dosing of the cerium oxide composition as set forth in claims 5 and 7, absent evidence of unexpected results, since the general conditions of the instant invention are described in the prior art, determining the optimal timing and dose of administration and mode of administration, involves only routine skill in the art. The motivation of doing so would be to develop effective methods using the optimum conditions of administration.
Regarding claims, 1 and 39, Rademacher et al. in view of Sandford (applied above) discloses a pharmaceutical composition (Para. [0068) a pharmaceutical composition) comprising miRNA-conjugated cerium oxide nanoparticles (CNPs) (Para. [0068) a pharmaceutical composition comprises nanoparticles comprising ceria and malic acid, or, ceria nanoparticles prepared in the presence of malic acid; Para. [0082] In a particular embodiment of the invention, a conjugate comprising (1) a nanoparticle comprising ceria and malic acid, or, a ceria nanoparticle prepared in the presence of malic acid; and (2) a biologically active agent, is provided. In particular, embodiments, the biologically active agent comprises nucleic acid material, such as, for example ... micro ribonucleic acid (miRNA)... Para. [0036] In this application, the terms "nanoceria particles", "ceria nanoparticles" and "cerium oxide nanoparticles" have the same meaning and are used interchangeably.
Rademacher et al. and Sandford fail to disclose miRNA146a-conjugated cerium oxide nanoparticles (CNPs), wherein the miRNA146a-conjugated cerium oxide nanoparticles (CNPs) are configured to synergistically reduce oxidative stress and inflammation.
However, Thibonnier teaches a pharmaceutical composition comprising miRNA146-nanoparticles for the use of treatment of oxidative stress and inflammation (Para. [0008] disclosed herein are methods and compositions for the modulation of chronic visceral inflammation using microRNA (miRNA) agents and targeting agents ... In some embodiments, modulation of inflammation is the reduction of inflammation; Para. [0062] the composition further comprises a nanoparticle, such as an exosome, wherein the nanoparticle has a diameter of no more than 100 nm; Paras. [0059) and [0062] miRNAs are implicated in the inflammatory processes and oxidative stress that accompany heart failure, atherosclerosis, coronary artery disease, dyslipidemia, obesity, type 2 diabetes mellitus, cancer and the ageing process ... the miRNA molecules are one of 207 miRNAs involved in inflammation (the "lnflaRNOme"). In particular, the lnflaRNOme includes ... hsa-miR-146a-5p... Para. [0032] the compounds described herein are comprised in a pharmaceutical composition). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sandford to include miRNA146a-conjugated cerium oxide nanoparticles (CNPs), since where the general conditions of the claim are disclosed in the prior art, developing miRNA146a-conjugated cerium oxide nanoparticles (CNPs) involves only routine skill in the art. The motivation of doing so would be to develop various pharmaceutical compositions using various miRNAs.
Further, in regards to the limitation relating to "wherein the miRNA146a-conjugated cerium oxide nanoparticles (CNPs) are configured to synergistically reduce oxidative stress and inflammation," a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior arts are capable of performing the intended use, it meets the limitation for "wherein the miRNA146a-conjugated cerium oxide nanoparticles (CNPs) are configured to synergistically reduce oxidative stress and inflammation."
Regarding claims 35 and 40, modified Sandford et al. discloses the method of claim 1, and the pharmaceutical composition of claim 39, but Sandford et al. fails to explicitly disclose wherein the surface of the CNPs is coated with one or more biocompatible molecules selected from hyaluronic acid, collagen, and fibrinogen.
However, Thibonnier also teaches the pharmaceutical composition further comprising collagen (Para. (0126)). Pharmaceutical formulations for oral administration can be formulated using pharmaceutically acceptable carriers well known in the art in appropriate and suitable dosages…. Pharmaceutical preparations for oral use can be formulated as a solid excipient, ...Suitable solid excipients are ... and proteins, e.g., gelatin and collagen).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sandford et al. to include wherein the surface of the CNPs is coated with one or more biocompatible molecules selected from hyaluronic acid, collagen, and fibrinogen, since where the general conditions of the claim are disclosed in the prior art, coating the CNPS with collagen involves only routine skill in the art.  The motivation of doing so would be to develop various pharmaceutical compositions using various pharmaceutically acceptable carriers.
Regarding claims 36 and 41, modified Sandford et al. discloses the method of claim 1, and the pharmaceutical composition of claim 39, but Sandford et al. fails to explicitly disclose wherein the CNPs have a size range of about 3-5 nm. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sandford et al. to include wherein the CNPs have a size range of about 3-5 nm, since where the general conditions of the claim are disclosed in the prior art (Para. (0054] the nanoparticles formed have a hydrodynamic diameter ...  less than 5.0 nm or less than about 2.0 nm), discovering the optimum range involves only routine skill in the art.  The motivation of doing so to develop various pharmaceutical compositions using various CNPs.
Regarding claim 42, modified Sandford et al. discloses the method of claim 1, and the pharmaceutical composition of 39, but Sandford et al. fails to explicitly disclose wherein the CNPs are doped with a lanthanide selected from one or more of Europium (Eu), Lanthanum (La), Praseodymium (Pr), Neodymium (Nd), Promethium (Pm), Samarium (Sm), Gadolinium (Gd), Terbium (Tb), Dysprosium (Dy), Homium (Ho), Erbium (Er), Thulium (Tm), Ytterbium (Yb), and Lutetium (Lu).  
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rademacher et al. and Sandford et al. to include wherein the CNPs are doped with a lanthanide selected from one or more of Europium (Eu), Lanthanum (La), Praseodymium (Pr), Neodymium (Nd), Promethium (Pm), Samarium (Sm), Gadolinium (Gd), Terbium (Tb), Dysprosium (Dy), Homium (Ho), Erbium (Er), Thulium (Tm), Ytterbium (Yb), and Lutetium (Lu), since where the general conditions of the claim are disclosed in the prior art (See Rademacher et al., page 14 & Sanford et al. Para. [0043] nanoparticles formed comprise a minor amount of a metal ion other than a cerium ion, such as, for example, a transition metal ion, rare earth metal ion other than cerium, alkaline earth metal ion or an alkali metal ion .... In other particular embodiments, the metal ion other than a cerium ion is a zirconium, platinum, palladium, nickel, copper, lanthanum or yttrium ion), including Ytterbium in the CNPs involves only routine skill in the art.  The motivation of doing so would be to develop various pharmaceutical compositions using various metal ions other than cerium ion.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS-SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699